EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	A)	Please amend the abstract as follows:

ABSTRACT
An electrical wiring system providing selectable referencing to earth ground having a housing [comprising] having a first terminal for attachment to HOT, a second terminal for attachment to LOAD, and a flexible terminal [comprising] having a first leg mounted to the electrical wiring device and a second leg connected to the first leg via a flexible joint, wherein the relative distance between the first leg and the second leg is adjustable between an extended position and a retracted position by flexing the flexible joint[, the]. The flexible joint being biased in the extended position, wherein the first leg defines a first aperture and the second leg defines a second aperture, and a load control circuit disposed within the housing and receiving a line input from the first terminal and a reference input[, the],  The reference input being referenced to the electric potential of the flexible terminal.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an electrical wiring system providing selectable referencing to earth ground, comprising: a housing comprising a first terminal for attachment to HOT, a second terminal for attachment to LOAD, and a flexible terminal comprising a first leg mounted to the electrical wiring device and a second leg connected to the first leg via a flexible joint, wherein the relative distance between the first leg and the second leg is adjustable between an extended position and a retracted position by flexing the flexible joint, the flexible joint being biased in the extended position, wherein the first leg defines a first aperture and the second leg defines a second aperture,  a load control circuit disposed within the housing and receiving a line input from the first terminal and a reference input, the reference input being referenced to the electric potential of the flexible terminal; and a screw having a screw head, the screw being inserted through the first aperture and the second aperture, the screw, at least in part, maintaining the first leg and second leg in fixed relation (claim 1).  This invention also deals with an electrical wiring device providing selectable referencing to earth ground, comprising: a housing comprising a first terminal for attachment to HOT, a second terminal for attachment to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed January 31, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “The combination of Savicki with Jeffries fails to disclose a load control circuit that is electrically referenced to the potential of a flexible terminal. While the Office Action suggests that Savicki discloses a load circuit with a reference input being referenced to the electric potential of “flexible terminal (156),” even a cursory review of Savicki discloses that the reference numeral 156 simply points to a ground conductor. No suggestion is made in Savicki that this a flexible terminal, for what that phrase means in the context of the claim limitations. Jeffries also does not disclose a load control circuit referenced to a flexible terminal, but rather a clip that physically pushes together an edge of a motherboard and a partition 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 24, 2022